— Appeal by the defendant (1) from a judgment of the County Court, Westchester County (Colabella, J.), rendered December 12, 1986, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence, and (2) from an amended judgment of the same court (Rosato, J.), rendered March 11, 1987, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree and driving while impaired.
Ordered that the judgment and amended judgment are affirmed.
On December 12, 1986, the defendant was sentenced to 3 to 6 years’ imprisonment, on his plea of guilty to the charge of criminal sale of a controlled substance in the fourth degree, a class C felony (see, Penal Law § 220.34). The sentence imposed was the minimum available under law for a second felony offender (see, Penal Law § 70.06 [3] [c]; [4] [b]). The defendant’s claim that the sentence imposed was unconstitutional as applied is meritless.
The defendant makes no argument in his brief specifically addressed to the sentence imposed in connection with the amended judgment rendered on March 11, 1987. In any event, we find that that sentence was fully appropriate under all the circumstances. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.